Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 10/31/2018 based on EP18203688.9 is acknowledged.

Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
	In claim 1, “the slot recess” has no antecedent basis.

Claims 1, 3-11, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morszeck. (20180360181). Morszeck teaches a luggage case comprising: a first shell hingedly connected together with a second shell, each of the first shell and second shell  having a first peripheral rim and a second peripheral rim respectively that abut together in a closed configuration.  The first peripheral rim includes a recess 38, the second peripheral rim includes a first projecting flange 36 that is engaged within the slot recess when the first shell and the second shell are in the closed configuration, and at least one of the first shell and second shell includes a second projecting flange 48 that is arranged to project beyond and be engaged inwardly of the peripheral rim  of the opposing shell in fig. 5.  
Regarding claim 3, note the first flange on 31 extending around the second peripheral rim.

Regarding claims 5, and 6, note the second projecting flange 
Regarding claim 7, note the second projecting flange is disposed and projects more inwardly, relative to the case, than the first projecting flange 
Regarding claim 8, the second projecting flange 
Regarding claim 9, the second projecting flange 
Regarding claim 10, note the rim 38 has numerous perpendicular surfaces at about 32, and rim 31 has  numerous perpendicular surfaces at about 31/34 in fig. 4
Regarding claim 11, note there are parallel surfaces on opposite sides of slot 40 in fig. 3 on both the two rims. 
	Regarding claims 14 and 15, note the two parallel flange at both side of 32 with 32 form a C-shape, and space at 34 with 34 form a C-shape space as claimed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morszeck ‘181 in view of Morszeck (4509622).   Morszeck ‘622 teaches that it is known in the art to provide locks that have discrete protrusions 29 engaging to corresponding recesses  at 33 in fig. 6 a lock.  it would have been obvious to one of ordinary skill in the art to provide discrete protrusions 29 engaging to corresponding recesses in a luggage as taught by Morszeck ‘622 to provide added security.
Claims 1-3, 5, 7, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofbauer (1811718). Hofbauer teaches a luggage case comprising: a first shell hingedly connected together with a second shell, each of the first shell and second shell  having a first peripheral rim and a second peripheral rim respectively that abut together in a closed configuration.  The first peripheral rim includes a recess (between 5 and 6), the second peripheral rim includes a first projecting flange 6 that is engaged within the slot recess when the first shell  and the second shell are in the closed configuration, and at least one of the first shell and second shell includes a second projecting flange 5 that is arranged to project beyond and be engaged inwardly of the peripheral rim  of the opposing shell.
Regarding claim 10, note the surface between portions 3 and 4.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733